EXHIBIT99.1 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Interim Consolidated Financial Statements For the nine months ended October 31, 2010 (Unaudited) Index Page Notice to Reader 2 Consolidated Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations and Comprehensive Loss 4 Consolidated Statements of Shareholders’ Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 - 24 1 Notice to Readers The accompanying unaudited interim financial statements of the Company have been prepared by and are the responsibility of the Company’s management and approved by the Board of Directors of the Company. These interim financial statements have not been reviewed by the Company’s independent auditor. 2 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Interim Consolidated Statements of Operations and Comprehensive Loss (In Canadian Dollars) (Unaudited) October 31, (Unaudited) January 31, (Audited) ASSETS Current Cash $ $ Advances receivable from related party (Note 9) Other amounts receivable Prepaid expenses Investment securities (Note 4) Reclamation deposits (Note 7) Property and Equipment (Note 5) Mineral properties (Note 6) $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current Accounts payable and accrued liabilities $ $ Advances payable to related parties (Note 9) Asset retirement obligation (Note 10) Future income tax liability Non-controlling interest Shareholders' equity Share capital (Note 8) Contributed surplus Accumulated other comprehensive income (loss) Deficit accumulated during the exploration stage ) ) $ $ Nature of Operations and Going Concern (Note 1) Approved on behalf of the board: “Louis Wolfin” Director “David Wolfin” Director Louis Wolfin David Wolfin The accompanying notes are an integral part of these interim consolidated financial statements 3 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Interim Consolidated Statements of Operations and Comprehensive Loss (In Canadian Dollars) (Unaudited) Three months ended October 31, Nine months ended October 31, EXPENSES Amortization $ Consulting fees (Note 9) Directors’ fees (Note 9) ) Investor relations and shareholder information Legal and accounting ) Listing and filing fees Management fees (Note 9) Office and miscellaneous (Note 9) Salaries and benefits (Note 9) Stock-based compensation (Note (e)) - Travel Loss before other items ) Other items Interest income Foreign exchange gain (loss) ) ) Net income (loss) for the period ) Other Comprehensive Income (Loss) Unrealized gain (loss) on investment securities, net of tax (Note 4) Total Comprehensive Income (Loss) for the period $ ) $ $ ) $ ) Basic and diluted earnings (loss) per share (Note 8(f)) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these interim consolidated financial statements 4 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Interim Consolidated Statements of Shareholders’ Equity (In Canadian Dollars) (Unaudited) Number of Common Shares Share Capital Contributed Surplus Accumulated Other Comprehensive Income (Loss) Deficit Accumulated During the Exploration Stage Total Shareholders’ Equity Balance January 31, 2009 $ $ $ ) $ ) $ Common shares issued for cash: Exercise of stock options - - - Fair value of stock options exercised - ) - - - Stock-based compensation - Fair value of stock options capitalized to mineral properties - Net income for the year - Unrealized gain on investment securities, net of tax - Balance January 31, 2010 ) Common shares issued for cash: Private placement (Note 8(b)) - - Share issuance costs (Note 8(b)) - ) - - ) Stock-based compensation - Net loss for the period - ) ) Unrealized gain on investment securities - Balance October 31, 2010 ) The accompanying notes are an integral part of these interim consolidated financial statements 5 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Interim Consolidated Statements of Cash Flows (In Canadian Dollars) (Unaudited) Three months ended October 31, Nine months ended October 31, (Note 14) (Note 14) OPERATING ACTIVITIES Net income (loss) for the period $ ) $ ) $ ) $ ) Adjustments for items not involving cash: Amortization Stock-based compensation Foreign exchange (gain) loss ) ) ) Net change in non-cash working capital (Note 12) ) ) Cash used in operating activities ) ) ) INVESTING ACTIVITIES Mineral properties acquisition and exploration expenditures ) Purchase of property and equipment ) - ) - Cash used in investing activities ) FINANCING ACTIVITY Issuance of shares for cash, net ) - - Cash provided by financing activity ) - - Foreign exchange effect on cash ) 27 ) ) Net increase (decrease) in cash ) ) ) Cash, beginning of period Cash, end of period $ Supplementary disclosure of cash flow information: Cash paid during the period for: Interest $
